Por cuanto, aparece que la transcripción de autos fué radicada, en este tribunal el 17 de marzo de 1933;
Por cuanto, los apelantes no presentaron su alegato dentro del término de diez días fijado por el Beglamento de este Tribunal, y no aparece que ese término fuera prorrogado por esta corte en el presente caso;
Por tanto, debe desestimarse, y por la presente se desestima, el recurso.
Nos. 6059, 5909, 5932, 5994. Llamados los casos para la audiencia acordada, a fin de mostrar razones, si algunas existieren, para no desestimar el recurso; no habiendo comparecido la parte apelante no obstante habérsele citado y apareciendo que venció la última pró-rroga concedida en ellos para la presentación de alegatos, sin que se hayan presentado hasta la fecha, se desestimaron, por abandono, los recursos.